Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Withdrawn Objections and Rejections
	The objection to the drawings under 37 CFR 1.83(a) have been withdrawn in view of applicant’s amendment canceling claim 5 and applicant’s remarks spanning pages 6-7 of the reply filed on 3/15/2021.
	The rejection of under 35 U.S.C. 112(b) has been withdrawn in view of applicant’s amendment to claims 1, 3, 19, and 20 filed on 3/15/2021.
	The rejection of claims 1-6 and 8-20 under 35 U.S.C. 103 as being unpatentable over Koos et al (US 2007/0251887) in view of Busch et al (US 5,064,534) have been withdrawn in view applicant’s amendment to claim 1 filed on 3/15/2021 specifying the galvanic voltage as being generated by the metal at least on the inner side of the container and the at least one of the precious metal particles, the semi-precious metal particles, or the valve metal particles in the filter as recited in instant claim 1. 

The following is an examiner’s statement of reasons for allowance: Koos et al (US 2007/0251887) and Busch et al (US 5,064,534) are considered the closest prior art, however, the references fail to teach or suggest the limitation of the galvanic voltage as being generated by the metal at least on the inner side of the container and the at least one of the precious metal particles, the semi-precious metal particles, or the valve metal particles in the filter as recited in instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773